          Case 2:20-cv-03444-JD Document 18 Filed 10/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

V&S ELMWOOD LANES, INC.,                                 CIVIL ACTION
             Plaintiff,

              v.

EVEREST NATIONAL INSURANCE                               NO. 20-3444
COMPANY,
              Defendant.

                                         ORDER

       AND NOW, this 19th day of October, 2020, upon consideration of Defendant, Everest

National Insurance Company’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

(Document No. 12, filed September 21, 2020), the Court noting that an Amended Complaint was

filed October 5, 2020 (Document No. 13), IT IS ORDERED that Defendant, Everest National

Insurance Company’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED AS

MOOT.

                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.
